Citation Nr: 0922473	
Decision Date: 06/15/09    Archive Date: 06/23/09

DOCKET NO.  04-34 794	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to an increased rating for hallux valgus of the 
right foot, currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Nathaniel J. Doan, Associate Counsel



INTRODUCTION


The Veteran had active service from January 1973 to October 
1978.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Phoenix, Arizona.  In that rating decision, in pertinent 
part, the RO denied a rating in excess of 10 percent for 
hallux valgus of the right foot.

The Veteran testified before the undersigned Acting Veterans 
Law Judge in August 2006.  A copy of the transcript of that 
hearing has been associated with the claims file.  In March 
2008, the Board remanded the appeal in order that the 
RO/Appeals Management Center (AMC) could consider additional 
evidence and issue the Veteran an additional notification 
letter pursuant to the Veterans Claims Assistance Act of 2000 
(VCAA).  This development has been accomplished and the claim 
is ripe for adjudication upon the merits.

The Board notes that the Veteran has changed representatives 
since the March 2008 Board remand, with the current 
representative being the American Legion.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the Veteran's appeal has been obtained.

2.  The hallux valgus disability has been assigned the 
maximum schedular rating during the entirety of this appeal




CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent for hallux 
valgus of the right foot have not been met.  38 U.S.C.A. §§ 
1155, 5103, 5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.159, 4.1-4.16, 4.40, 4.45, 4.71, 4.71a, Diagnostic Code 
5280.


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

On November 9, 2000, the President signed into law the VCAA.  
See Pub. L. No. 106-475, 114 Stat. 2096 (2000), codified at 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002).  The VCAA 
provides, among other things, for notice and assistance to VA 
claimants under certain circumstances.  VA has issued final 
rules amending its adjudication regulations to implement the 
provisions of the VCAA.  See generally 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a)).  The intended effect of these 
regulations is to establish clear guidelines consistent with 
the intent of Congress regarding the timing and the scope of 
assistance VA will provide to a claimant who files a 
substantially complete application for VA benefits or who 
attempts to reopen a previously denied claim.

In order to be consistent with 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b), VCAA notice must: (1) inform the claimant 
about the information and evidence not of record that is 
necessary to substantiate the claim; (2) inform the claimant 
about the information and evidence that VA will seek to 
provide; and (3) inform the claimant about the information 
and evidence the claimant is expected to provide.   

In Vazquez-Flores, 22 Vet. App. 37 (2008), the United States 
Court of Appeals for Veterans Claims (Court) found that, at a 
minimum, adequate VCAA notice requires that VA notify the 
claimant that, to substantiate such a claim: (1) the claimant 
must provide, or ask VA to obtain, medical or lay evidence 
demonstrating a worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life; (2) if the diagnostic 
code under which the claimant is rated contains criteria 
necessary for entitlement to a higher disability rating that 
would not be satisfied by the claimant demonstrating a 
noticeable worsening or increase in severity of the 
disability and the effect of that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant; (3) 
the claimant must be notified that, should an increase in 
disability be found, a disability rating will be determined 
by applying relevant diagnostic codes; and (4) the notice 
must also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask VA to obtain) 
that are relevant to establishing entitlement to increased 
compensation.

After review of the notice provided to the Veteran, the Board 
finds that there is no prejudicial error in adjudicating the 
claim on appeal on the merits.  There is no issue as to 
providing an appropriate application form or completeness of 
the application.  

The Veteran was issued notification letters in April 2003, 
March 2004, March 2006, and March 2008.  In the March 2006 
and March 2008 letters, the Veteran was issued notice of how 
to establish disability ratings and effective dates, as 
outlined in Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006), regarding service connection claims.  

The Veteran was informed about the information and evidence 
not of record that is necessary to substantiate her claim; 
the information and evidence that VA will seek to provide; 
and the information and evidence the claimant is expected to 
provide.  

In this case, the Board finds that the VCAA letters of record 
do not contain the level of specificity set forth in Vazquez-
Flores.  However, such is harmless error because the 
documents issued to the Veteran would provide a reasonable 
person knowledge of what was needed to substantiate the 
claim.  See Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 
2007) (reversed on other grounds).  

The March 2006 and March 2008 letters listed types of 
evidence that the Veteran should tell VA about or give to VA 
that may affect how VA assigned the disability evaluation, 
including information about on-going treatment records; 
recent Social Security determinations; statements from 
employers as to job performance, lost time, or other 
information regarding how the condition affects the ability 
to work; and statements discussing the disability symptoms 
from people who have witnessed how they affect the Veteran.  
Based on the March 2006 and March 2008 letters, the Board 
finds that first and fourth requirements of Vazquez-Flores 
are substantially satisfied.

In the June 2004 statement of the case, the RO included a 
copy of Diagnostic Code 5280, located in 38 C.F.R. § 4.71a, 
under which the disability is rated.  As a reasonable person 
could understand from this document and the other notice 
letters the evidence that was needed to substantiate the 
claim, the second element listed above is substantially 
satisfied.  See Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 
2007) (reversed on other grounds).  Accordingly, there could 
be no prejudice if the purpose behind the notice has been 
satisfied; that is, affording a claimant a meaningful 
opportunity to participate effectively in the processing of 
the claim.

In addition, the March 2006 and March 2008 letters informed 
the Veteran that when a disability is service connected a 
disability rating is assigned and that, depending on the 
disability involved, VA assigns a rating from 0 to 100 
percent, and that VA uses a schedule for evaluating 
disabilities.  The Board, therefore, finds that the third 
element is satisfied.

In Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini 
II), the Court held, in part, that a VCAA notice, as required 
by 38 U.S.C. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  In this case, all but 
the April 2003 letter were issued after the rating decision 
on appeal.  The Veteran, however, was subsequently been 
issued an August 2008 supplemental statement of the case.  
This re-adjudication of the claim cured the timing defect.  
Prickett v. Nicholson, 20 Vet. App. 370, 376-78 (2006) 
(validating the remedial measures of issuing fully compliant 
VCAA notification and re-adjudicating the claim in the form 
of a statement of the case to cure timing of notification 
defect).  

Accordingly, the provision of adequate notice followed by a 
readjudication "cures" any timing problem associated with 
inadequate notice or the lack of notice prior to an initial 
adjudication.  Mayfield III, 20 Vet. App. at 541-42, citing 
Mayfield v. Nicholson, 444 F.3d 1328, 133-34 (Fed. Cir. 2006) 
(Mayfield II).  

Neither the Veteran, nor her representative, has indicated 
any prejudice caused by the timing error.  Under such 
circumstances, any error with respect to the timing of the 
notice is harmless.  See Shinseki v. Sanders, 129, S. Ct. 
1696,  2009 WL 1045952 (U.S. 2009).

The Board also finds that all necessary assistance has been 
provided to the Veteran.  The Veteran has undergone VA 
examinations to evaluate the severity of the disability on 
appeal.  The Board finds that these examinations revealed 
findings that are adequate for rating the foot disability at 
issue.  See 38 C.F.R. §§ 3.326, 3.327.

In view of the foregoing, the Board finds that VA has 
fulfilled its duty to notify and assist the Veteran in the 
claim adjudicated upon the merits in this decision.  
Adjudication of the claim at this juncture, without directing 
or accomplishing any additional notification and/or 
development action, poses no risk of prejudice to the 
Veteran.  Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

Legal Criteria

Disability evaluations are determined by the application of 
the schedule of ratings which is based on average impairment 
of earning capacity.  See 38 U.S.C.A. § 1155.  Separate 
diagnostic codes identify the various disabilities.  In order 
to evaluate the level of disability and any changes in 
condition, it is necessary to consider the complete medical 
history of the veteran's disability.  See Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  

Where service connection has already been established and 
increase in the disability rating is at issue, it is the 
present level of the disability that is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55 (1994).  However, in Hart 
v. Mansfield, 21 Vet. App. 505 (2007), the Court held that 
staged ratings are appropriate for an increased rating claim, 
when the factual findings show distinct time periods where 
the service-connected disability exhibits symptoms that would 
warrant different ratings.

It is the defined and consistently applied policy of VA to 
administer the law under a broad interpretation, consistent, 
however, with the facts shown in every case.  Any reasonable 
doubt regarding the degree of disability is resolved in favor 
of the veteran.  See 38 C.F.R. § 4.3.  The regulations also 
provide that where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  See 38 C.F.R. § 4.7.  

The Board notes that the evaluation of the same disability 
under various diagnoses is to be avoided.  That is to say 
that the evaluation of the same manifestation under different 
diagnoses, a practice known as "pyramiding," is to be 
avoided. See 38 C.F.R. § 4.14.  The critical inquiry in 
making such a determination is whether any of the 
symptomatology is duplicative or overlapping.  See Esteban v. 
Brown, 6 Vet. App. 259 (1994)

Diagnostic Code 5280 provides ratings for unilateral hallux 
valgus.  Unilateral hallux valgus that is severe, if 
equivalent to amputation of great toe, is rated 10 percent 
disabling.  Unilateral hallux valgus that has been operated 
upon with resection of metatarsal head is also rated 10 
percent disabling.  38 C.F.R. § 4.71a.

Factual Background

The Veteran has asserted that her hallux valgus of the right 
foot should be rated higher than 10 percent.  The Veteran has 
detailed her contentions regarding the limitations caused by 
her disability in her testimony before the Board, and the 
disability has been described in multiple medical records and 
VA examinations.

The Board will outline other ratings that have been assigned 
which are relevant to the discussion of this claim.  After 
filing the March 2003 claim, the Veteran underwent surgery 
for the disability and was granted a 100 percent rating for a 
period of time, by way of an April 2004 rating decision, due 
to this surgery.  See 38 C.F.R. § 4.30.  After the Veteran 
perfected the issue on appeal, the RO granted a separate 
rating for a hypersensitive scar from surgery for the hallux 
valgus, with an evaluation of 10 percent.  The disability was 
rated as a superficial scar, painful on examination.  The 10 
percent rating is the maximum rating allowed by the schedule 
under this code.  See 38 C.F.R. § 4.118, Diagnostic Code 
7804.  In an April 2007 rating decision, the RO granted 
service connection for left knee strain as secondary to the 
right foot hallux valgus, assigning a noncompensable rating.  
See 38 C.F.R. § 4.71a, Diagnostic Code 5260.  Subsequent to 
the Board remand, in August 2008, the Veteran's claim for 
service connection for Morton's neuroma was granted, and 
assigned a rating of 10 percent under Diagnostic Code 5279, 
also located in 38 C.F.R. § 4.71a.  The Board notes that this 
is the maximum rating under this code.

In a private May 2003 evaluation, a clinician noted the 
progressing foot pain.  She indicated that there was painful 
motion, with the chief complaint being a neuroma.  The 
clinician noted that range of motion was significantly 
decreased and "noted tracking to the 2nd digit was seen."  

In a June 2003 VA examination, the examiner described the 
pain caused by the bunions and the Veteran's use of 
orthotics.  Relevant diagnosis was "[w]orsened bilateral 
hallux valgus."

The Veteran underwent an additional examination in May 2004.  
The Veteran was currently employed.  She did not use an 
assistive device, and she had increased pain with walking 
more than 30 minutes.  The Veteran noted that she was unable 
to dance and jog as she once enjoyed.  She indicated that she 
felt "very limited in all activities requiring walking such 
as grocery shopping."  She also indicated she had to do 
significant walking at work, leading to increased pain.  The 
Veteran had missed two weeks of work due to treatments and 
surgery.  This would appear to be the period covered by the 
100 percent rating, under 38 C.F.R. § 4.30.

Physical examination revealed that the Veteran walked with 
moderate guardedness consistent with right foot pain.  The 
examiner documented pain on range of motion.  The examiner 
found that the Veteran had a "[h]istory of Hallux valgus 
with right bunionectomy in 1999 with second surgery in 
12/2003 with residual degenerative joint disease and pain at 
the metatarsalphalangeal between the 2nd and 3rd toes."  
Limitations were noted to be walking more than 30 minutes 
without a significant break.

In a private July 2006 examination, the clinician documented 
that the Veteran reported that the pain in the right foot had 
increased and the range of motion had progressively 
decreased.  The clinician documented the reduced range of 
motion in the foot and ankle.

The Veteran underwent an additional VA examination in 
February 2007.  The report indicates that the examiner had 
access and reviewed documents from the claims file.  The 
examination was directed to address questions of secondary 
service connection.  The Veteran was employed.  The Veteran 
had lost one day of work in the past year due to foot pain.  
The Veteran noted a progression of right foot numbness, pain 
and cramping.  The pain was noted to significantly impede her 
ability to walk or stand for periods greater than 30 minutes, 
later noting that there was a severe functional limitation on 
her ability to stand or walk for periods longer than this.  
The pain and cramping was noted to often awaken the Veteran 
and caused "much anxiety."

The examiner documented the impact on usual daily activities.  
The examiner found that the Veteran had no impairment in her 
ability to have recreation, travel, feed, bath, dress, 
toilet, or groom.  The Veteran's ability to do chores was 
moderately effected, shopping was severely impaired, and 
exercise and sports were prevented.  There were, however, no 
significant effects on her occupation.  Range of motion was 
noted to be reduced with pain.  The examiner provided a 
positive opinion between the hallux valgus and the Morton's 
neuroma.  In a March 2007 addendum, the examiner noted that 
other that orthotics, the only treatment was daily stretching 
and massage with only temporary relief of pain.

The Veteran's boyfriend, in a March 2007 letter, described 
the limitations caused by the right foot disability, 
including limitations it caused in their activities such as 
hiking and shopping.  The Veteran's boyfriend also noted that 
the Veteran had to wear special shoes.

Analysis 

The hallux valgus disability has been assigned the maximum 
schedular rating during the entirety of this appeal.  During 
this appeal additional service connections have also been 
granted, but these claims are not on appeal and the Veteran 
has not specifically indicated disagreement with the ratings 
assigned these disabilities.  The Board notes, however, as 
indicated above, that the two other disabilities of the foot, 
the Morton's neuroma and the scar, are rated at the schedular 
maximum rate.  The only disability on appeal is the rating 
assigned to the hallux valgus and the Veteran is in receipt 
of the maximum schedular rating.

The Board highlights that additional diagnostic codes have 
been noted in the record, as possibly being relevant to this 
appeal.  The Board finds, however, no basis on which to rate 
this disability under another diagnostic code, as Diagnostic 
Cod 5280 is tailored to unilateral hallux valgus.  In this 
regard, although Diagnostic Code 5284 has been discussed, 
this code provides rating criteria for other foot injuries.  
As there is a specific code for hallux valgus, the Board 
finds rating under this code would be inappropriate.  See 
38 C.F.R. § 4.20.  

In DeLuca v. Brown, 8 Vet. App. 202 (1995), the Court held 
that in evaluating a service-connected disability, the Board 
erred in not adequately considering functional loss due to 
pain under 38 C.F.R. § 4.40 and functional loss due to 
weakness, fatigability, incoordination or pain on movement of 
a joint under 38 C.F.R. § 4.45.  In DeLuca, the Court held 
that a diagnostic code based on limitation of motion does not 
subsume 38 C.F.R. §§ 4.40 and 4.45 and that the rule against 
pyramiding set forth in 38 C.F.R. § 4.14 does not forbid 
consideration of a higher rating based on a greater 
limitation of motion due to pain on use, including use during 
flare-ups.  The provisions of 38 C.F.R. §§ 4.40 and 4.45 
should be considered in conjunction only with a diagnostic 
code predicated on limitation of motion.  Johnson v. Brown, 9 
Vet. App. 7 (1996).  Although the Veteran has been noted to 
have painful motion, as the Veteran is in receipt of the 
maximum rating, there is no basis for the granting of a 
higher rating based on the DeLuca criteria.

As required by Schafrath v. Derwinski, 1 Vet. App. 589, 593 
(1991), the Board has considered the potential application of 
various provisions of Title 38 of the Code of Federal 
Regulations, whether the Veteran raised them, including 
§ 3.321(b)(1), which governs extraschedular ratings.  The 
Board finds that the evidence of record does not present such 
"an exceptional or unusual disability picture as to render 
impractical the application of the regular rating schedule 
standards."  38 C.F.R. § 3.321(b)(1).  Although the Veteran 
noted missing work after surgery, she has indicated the 
missing of only one other day due to foot pain.  In the most 
recent VA examination, the examiner indicated that the 
disability had no significant effects on the Veteran's 
occupation.  The Board finds that the rating criteria 
reasonably compensate the Veteran's disability level and 
symptomatology.  The record lacks evidence that the right 
foot hallux valgus has markedly interfered with her ability 
to work or necessitated frequent hospitalization.  In the 
absence of requisite factors, the criteria for submission for 
assignment of an extraschedular rating for these disabilities 
pursuant to 38 C.F.R. § 3.321(b)(1) are not satisfied.  See 
Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 
8 Vet. App. 218, 227 (1995); see also Thun v. Peake, 22 Vet. 
App. 111 (2008).

In view of the foregoing, the Board finds that the evidence 
does not support a rating in excess of 10 percent for the 
hallux valgus of the right foot.  Therefore, the benefit of 
the doubt doctrine is not applicable and the claim for a 
rating in excess of 10 percent for hallux valgus of the right 
foot must be denied.  See 38 U.S.C.A. § 5107(b); Ortiz v. 
Principi, 274 F.3d 1361, 1364, 1365 (Fed. Cir. 2001) (holding 
that "the benefit of the doubt rule is inapplicable when the 
preponderance of the evidence is found to be against the 
claimant"); Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990).




ORDER

Entitlement to an increased rating for hallux valgus of the 
right foot, currently rated as 10 percent disabling, is 
denied.



_________________________________________________
ROBERT E. O'BRIEN
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


